Title: From Thomas Jefferson to Thomas Munroe, 31 August 1802
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir
            Monticello Aug. 31. 1802.
          
          I have delayed some days answering your favor of the 24th. instant on the subject of Mr Nicholas King’s appointment to be Surveyor of the City, because possessing no papers nor means of information on the subject here, and not having it in my memory, I feel some difficulty. I have some idea that that officer has not been heretofore salaried, but has depended on perquisites paid by those who employ him. The act of Congress having directed that all money received for lots should go into the Treasury of the U.S. and making no exception as to salaries, you know the fixing the salary of your office (not provided by law) excited a doubt which was overcome only by the necessity of the case and the presumption that the law having established the office intended its salary should be fixed by the President as those of the former Commissioners were. But for me to undertake to give salary to an office existing before on perquisites alone, presents difficulties to my mind. At the same time I place real importance in acquiring Mr King’s talents, and information for the use of the City. As he is so kind as to say that he will, out of his present office hours, attend to the necessary duties, so as to prevent any material injury to the City, I must pray that the matter may rest on this footing three or four weeks longer when my return to the City will enable me to have it finally settled. Accept my best wishes & respects
          
            Th: Jefferson
          
        